Citation Nr: 1526882	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-18 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a proctoscopy in February 2000, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from June 1981 to July 1993.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

In June 2009, the Veteran testified before a RO official; a transcript of this proceeding is of record.  In May 2012, the Veteran testified before the undersigned at a personal hearing via Video Conference; a transcript of this hearing testimony has been included in the claims folder.

The case was remanded by the Board in June 2012.  It is again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it has been determined that the case must be remanded in order to ensure that the record is complete prior to a final determination of the Veteran's claim.

Briefly, the Veteran has alleged that he sustained additional injury, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon as a result of the proctoscopy performed in February 2000.  This procedure was undertaken to evaluate his hemorrhoid condition, for which he had had surgery in December 1999.  The Veteran has stated that this examination was done with an inflexible instrument and was conducted by an untrained assistant.  He indicated that the procedure caused such pain that he cried out; he alleged that he had seen fluid, which he believed was blood, drain out.  He also indicated that the report of the procedure, that had shown was done with a flexible instrument, was fabricated and that the medical personnel involved had lied to cover up their actions.

Following the February 2000 procedure, the Veteran reported that he developed severe gastrointestinal symptoms.  He sought treatment from a private physician, Dr. H.K.  After undergoing tests, he was ultimately diagnosed with gastritis, which led to a gastric ulcer.  A February 2008 CT scan had reportedly shown a foreign body in the colon.  While it was felt it could have been something consumed, the Veteran denied having ingested anything that would show on a CT scan.  Dr. H.K. than enquired if he had undergone surgery and the Veteran referred to the proctoscopy.  He stated that this physician then told him that this procedure was the cause of the retained foreign body.  

In the June 2012 remand, the Board noted that Dr. H.K. had never provided a written statement as to the alleged cause of the retained foreign body noted on the 2008 CT scan.  The Veteran was, therefore, to be provided an opportunity to obtain such a written opinion from this physician.  On June 22, 2012, the RO sent correspondence requesting that he obtain a written statement from Dr. H.K.  No such statement was ever received.  In July 2012, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, authorizing the release to VA of Dr. H.K.'s treatment records.  On February 2013, the RO sent a letter to Dr. H.K. and Providence Hospital requesting copies of the Veteran's February 2008 records.  No response was received.  The Veteran was then advised in March 2013 that he could obtain these records himself.  None were submitted.

After carefully considering the evidence of record, it is determined that the RO must make one more attempt to obtain the February 2008 records from Dr. H.K.  Additionally, Dr. H.K. should be requested to provide a written statement as to his opinion as to the cause of the retained foreign body in the colon noted on the February 2008 CT scan.  See 38 C.F.R. § 3.159 (2014), see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran submit an updated and signed VA Form 21-4142, authorizing the release of Dr. H.K.'s and Providence Hospital's records to VA.  Contact Dr. H.K. and Providence Hospital and request that they provide complete copies of all records concerning the Veteran's treatment in 2008.  All efforts to obtain these records must be documented for inclusion in the claims folder.  If the records cannot be located or are otherwise unavailable, this must also be noted in the claims folder.

2.  Contact Dr. H.K. and request that he provide a written statement as to the cause or the likely cause of the Veteran's retained foreign body in the lumen of his colon noted on the February 2008 CT scan.  Dr. H.K. must also be requested to specifically state whether the Veteran's February 2000 proctoscopy, or retained foreign body (if related to the proctoscopy) was the cause or the likely cause of the Veteran's diagnosed gastritis and gastric ulcer.  He should comment on the possibilities of the retained foreign body having been something that had been consumed or whether this foreign body was the result of past trauma, namely the February 2000 proctoscopy.  Finally, it must be opined whether the "foreign body" was a congenital abnormality of the left iliac wing.  

Complete rationales for all opinions expressed must be provided.  If opinions cannot be made without resorting to mere speculation, this must also be fully explained.

3.  After completion of the above-requested development, to the extent possible, the RO must readjudicate the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for the residuals of a proctoscopy in February 2000, to include gastritis, postoperative residuals of surgery for a gastric ulcer, and a retained foreign body in the colon.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



